Citation Nr: 0710944	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected idiopathic hematuria.

2.  Entitlement to an increased (compensable) rating for 
hearing loss in the left ear, status-post left stapedectomy.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2003 and May 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

At a May 2006 hearing before the undersigned Veterans Law 
Judge, the veteran submitted evidence in support of his 
claim.  The veteran waived consideration of the evidence by 
the agency of original jurisdiction (AOJ).  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the hematuria rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized that issue on 
appeal as set forth on the title page.

(Consideration of the veteran's claims for increased rating 
for hearing loss in the left ear, and service connection for 
tinnitus is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDING OF FACT

The veteran's idiopathic hematuria is asymptomatic, and has 
not been associated with any specific underlying disease or 
disability.


CONCLUSION OF LAW

The criteria for a higher initial rating for the veteran's 
idiopathic hematuria have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004 and September 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) reporting the results of its review of the claim and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured an examination in furtherance of his 
claim.  The veteran was afforded both a hearing at the RO, 
and a travel Board hearing before the undersigned Board 
member.  VA has no duty to inform or assist that was unmet.

The veteran's hematuria was first identified in 1977, while 
he was still on active duty.  He was service connected for 
idiopathic hematuria in a rating decision dated in April 
2003, and was awarded a non-compensable (zero percent) 
disability rating.  He contends that he should receive a 
compensable rating for this disability.  As noted above, the 
Court has indicated that a distinction must be made between a 
veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Consequently, the 
Board will evaluate the veteran's idiopathic hematuria claim 
as a claim for higher evaluation of an original award, 
effective from the date of award of service connection-July 
19, 2002.  

Hematuria is the presence of blood in the urine.  Stedman's 
Medical Dictionary 798 (27th ed. 2000).  The term idiopathic 
indicates that the cause of the veteran's hematuria is 
unknown.  Id. at 872.  No underlying disease or disorder has 
been identified.  

The veteran was afforded a VA genitourinary examination in 
May 2004 in connection with this claim.  The physician who 
examined him noted that the veteran reported that he had 
recurrent problems with hematuria since leaving service, that 
the frequency was approximately one time per year, and that 
it resolves on its own.  The veteran reported that the last 
evidence of hematuria had been within the last year, but that 
he was currently asymptomatic.  The examiner noted that the 
veteran had been worked up several times by both military and 
private physicians, and that no one has ever been able to 
identify the source of the hematuria.  The examiner noted 
that the veteran had last seen his private urologist in 
January 2004, and that there was no comment at that time on 
evidence of bleeding.  The examiner diagnosed idiopathic 
hematuria, but noted that the veteran was asymptomatic as far 
as urological symptoms were concerned; he also diagnosed mild 
anemia.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As discussed above, the veteran's service-connected 
idiopathic hematuria is the presence of blood in the urine, 
the cause of which is unknown.  Put another way, the 
veteran's idiopathic hematuria is a symptom, not a disease or 
disability in and of itself.  As noted, disability ratings 
are based on the evaluation of disability resulting from all 
types of disease and injuries encountered as a result of or 
incident to military service and represent the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  

Here, the veteran has not been diagnosed with any specific 
disorder on which an evaluation may be based.  More 
significantly, it is evident from the record that the veteran 
is asymptomatic except that, about once per year, he sees 
blood in his urine that ultimately resolves on its own.  
There is no evidence of record, and the veteran has not 
averred, that the manifestation of hematuria he briefly 
experiences about once per year is in any way disabling.  
Nonetheless, the Board has considered the criteria utilized 
for rating disorders of the genitourinary system, but finds 
none that would result in a compensable evaluation based on 
the veteran's hematuria.  Absent evidence of any specific 
underlying disability associated with his hematuria on which 
an evaluation of disabling manifestations can be made, the 
Board can find no basis on which to grant a compensable 
evaluation.  For instance, there is no indication that the 
hematuria itself causes or is directly associated with renal 
dysfunction, voiding dysfunction, obstructed voiding, urinary 
frequency, or urinary tract infection, which are the ways 
genitourinary problems are generally rated.  38 C.F.R. 
§§ 4.115a, 4.115b (2006).  

At his May 2006 hearing, the veteran testified that his 
hematuria had worsened, and testified in support of that 
contention that he encounters difficulty in urinating, must 
get up frequently during the night to go to the bathroom, and 
is taking medication for his voiding difficulties.  However, 
there is no medical evidence of record that the veteran's 
voiding difficulties are in any way related to his service-
connected idiopathic hematuria.  And there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion that his voiding difficulties are 
related to his service-connected idiopathic hematuria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  Moreover, service connection is not in 
effect for any other debility of the genitourinary system 
such as might be rated on the basis of a voiding dysfunction 
or urinary frequency.  38 C.F.R. § 4.115b.  Consequently, the 
veteran's own assertions have no probative value when rating 
the service-connected hematuria.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against award of a compensable rating for the 
veteran's service-connected idiopathic hematuria. 


ORDER

Entitlement to an initial compensable evaluation for 
idiopathic hematuria is denied.


REMAND

Service connection generally requires (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Of record is the report of a December 2003 
private medical and audiological examination conducted by 
E.M., M.D., who diagnosed bilateral sensorineural hearing 
loss and ringing in the ears (tinnitus).  The veteran avers 
that he has tinnitus that is related to acoustic trauma 
experienced while in military service.  He has described 
being exposed to loud noises while working in an office 
directly adjacent to a flight line and while working in a 
noisy computer center.  A signed statement by an individual 
who served with the veteran substantiates some noise 
exposure.  Since there is no medical evidence of record of a 
nexus between the diagnosed tinnitus and the veteran's 
exposure to loud noise in service, the Board will remand this 
issue in order to obtain a medical nexus opinion.

The veteran's SMRs show diagnosis of conductive hearing loss 
in the left ear in service.  Subsequent examiners, including 
the VA physician who examined the veteran in October 1979, 
have identified the left ear hearing loss as a sensorineural 
hearing loss.  On remand, an examiner will be asked to 
address this seemingly conflicting medical opinion and 
explain what, if any, impact this has on both the veteran's 
current left ear hearing loss increase claim and the issue of 
service connection for tinnitus.  

Additionally, it should be noted that the veteran was service 
connected for hearing loss in the left ear in a rating 
decision dated in April 1980, evaluated as non-compensable 
(zero percent disabling).  He contends that his hearing has 
been getting worse, and now warrants a compensable rating.  
The RO found that, based on the veteran's most recent 
audiological evaluation, his left ear hearing loss is still 
non-compensable.  Given the need to remand for medical 
opinion evidence on the tinnitus claim, the Board finds that 
it would be helpful to obtain a more current audiological 
assessment of the veteran's hearing acuity.  See, e.g., 
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  This may 
also help with the question of whether tinnitus has the same 
etiological basis as the already service-connected hearing 
loss.  

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  Arrange for the veteran to 
undergo a VA audiological evaluation 
conducted by a medical professional 
with appropriate expertise to 
determine the current level of 
hearing loss.

The examiner should also provide an 
opinion as to the medical 
probabilities that the veteran's 
tinnitus is related to his military 
service or to the same etiological 
basis as the already service-
connected left ear hearing loss.  

The examiner should be asked to 
address whether or not the differing 
medical opinions as to the nature of 
the veteran's left ear hearing loss 
(conductive hearing loss diagnosed 
in service, and sensorineural 
hearing loss diagnosed after 
service), is relevant to the level 
of impairment due to the current 
service-connected left ear hearing 
loss, or to his claim of service 
connection for tinnitus.  For 
instance, the examiner should 
comment on whether tinnitus is due 
to or associated with a left ear 
sensorineural hearing loss instead 
of any conductive loss or vice 
versa.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

(The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2006).)  

2.  After undertaking any other 
development deemed appropriate, 
consider the issues remaining on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


